Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1: In the fifth paragraph, “the contour” should be “a contour” to avoid any appearance of lack of antecedent basis. 
Claim 5 recites “the longitudinal axis of the hole” which should be “a longitudinal axis of the hole.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
reciprocating element in claim 1; interpreted as “the means for reciprocating movement of the first blocks (1) are formed by a respective pneumatic piston, a respective electromagnetic mechanism, or a similar mechanism, capable of generating this type of movement,” [Par. 0059] and equivalents
regulating device in claim 5; no description is found
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “between the sides of each first and second block there is formed a plurality of tapered vertical through holes between the upper and lower bases of the blocks,” in the third paragraph, and then in the fourth paragraph recites, “facing sides…comprise… notches…such that east first notch is associated with at least a second notch and forms a cracking hole with each second notch.” It appears that the “through holes” and the “cracking hole” are intended to refer to the same object. If this is the case, the same terminology should be used throughout. Likewise, the fifth paragraph states “for each hole.” If the previous two holes are the same, then no correction is needed; but if these somehow refer to two different holes than further clarification on which hole the “hole” refers to is needed.
Claim 3 recites “the other hole.” There is insufficient antecedent basis for this limitation in the claim. 
Regarding claims 5-6: “regulating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No description of the structure is found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrell Collado (ES 2016175, hereinafter “Borrell”) in view of Carrasco (US 2020/0147821 A1), as evidenced by Greenblatt et al. (US Pat. 4526092, hereinafter “Greenblatt”).
Regarding claim 1, Borrell teaches a cracking-shelling mechanism for nuts with a hard or soft shell, for nut shelling machines [see Par. 1 of machine-translated description], comprising: 
a plurality of first longitudinal blocks [“displaceable” blocks 18, Figs. 3-4] parallel to one another [Fig. 3], with a first end secured to a reciprocating element [including rods 21, driving shaft 22, and motor assembly with reducer 23, see third from last paragraph, Page 2, equivalent to the claimed reciprocating element because it performs substantially the same function, reciprocating, in substantially the same manner, through moving a plurality of connecting rods] which has reciprocating movement in both directions according to a longitudinal axis thereof [Page 2, third from last paragraph], and 

    PNG
    media_image1.png
    412
    652
    media_image1.png
    Greyscale

a plurality of second longitudinal blocks [17] parallel to the first longitudinal blocks and arranged in an alternating and adjacent manner with respect to same [Fig. 3], wherein all the blocks have first and second ends [Annotated Fig. 3], respective lower and upper bases [the top viewed in Fig. 3 and the opposite bottom], and two sides [the left and right sides of the blocks in Fig. 3; the sides are visible in Fig. 4], and wherein between the sides of each first and second block there is formed a plurality of tapered vertical through holes [Annotated Fig. 3 above; which is element 19-20 in Fig. 4] between the upper and lower bases of the blocks [Fig. 4], facing sides between each first and second block comprise a plurality of first and second notches [the first notches being those notches on the first block, and the second on the second block; see Annotated Fig. 3], respectively, complementary to one another and in a staggered arrangement [while not shown in Fig. 3, since the blocks 18 are “displaceable” while blocks 17 are “fixed,” in the configuration where blocks 18 are displaced with respect to blocks 17, the openings will be staggered], such that each first notch is associated with at least a second notch and forms a cracking hole [17-19] with each second notch associated with it [Figs. 3-4],
wherein, in a standby position of the first block [Fig. 3], each first notch is arranged so as to coincide with a second notch, configuring a closed curved shape [Fig. 3].
The invention of Borrell differs from the instant application in that the notches are semi-circular/frustoconical/cylindrical in shape and thus do not have first and second vertices as claimed. However, Carrasco teaches, in a processing mechanism for nuts [Fig. 6a], having a first and second block [511A and 511 B, respective, Fig. 6b] with respective first and second notches [Annotated Fig 6b] together forming a hole [50], 

    PNG
    media_image2.png
    310
    462
    media_image2.png
    Greyscale

said first and second notches have, for each hole, first and second vertexes [Annotated Fig. 6b] demarcating the contour thereof, arranged such that the first vertex is farther away from the longitudinal axis of the corresponding block than the second vertex, and each first and second vertex associated with hole is aligned forming a specific angle with respect to said longitudinal axis [the angles are fixed], and wherein in a standby position of the first block, each first and second vertex of each first notch is arranged so as to coincide with second and first vertexes, respectively, of a second notch, configuring a closed shape [50, Fig. 6b].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Borrell by configuring the notches to have first and second vertices (on the upper opening)as taught by Carrasco because such a configuration allows the nuts to be held as in Carrasco, and further because a polygonal opening “provides an improved impacting and squeezing action on a nut shell as compared with a more circular profile for the cracker member” [Greenblatt, Col. 4, lines 22-25].
Regarding the closed shape being “curved,” note that in Borrell, the shape is curved at both the top and bottom, and in this modification in which the top shape is adjusted to match that of Carrasco, the bottom of each hole remains cylindrical as in Borrell, and thus the holes formed by the notched parts have, in their standby state [see Borrell Fig. 4], a curved closed shape overall (when considered in three dimensions).
Regarding claim 2, Borrell as modified by Carrasco above teaches the first and second vertices demarcating the contour of a hole in each first and second notch are aligned forming an angle comprised (approximately) between 120.deg. and 150.deg. with respect to the longitudinal axis of the corresponding block [Fig. 6b indicates angles which appear to fall within this range. Regarding the exact measure of the angle, as defined above, the first and second vertices are greater than 90 and less than 180 degrees with the longitudinal axis. The shape, being an octagon, has a total of 1080 degrees in its interior, and because it is at least symmetrical along its longitudinal and transverse axes, the sum of the first and second vertices must be 270 degrees. For a regular octagon, the angles would be 135.deg. each; as four of the sides appear slightly longer than the other four, the angles deviate slightly from 135.deg.] However, forming the angle to be between 120 and 150.deg. with the longitudinal would have been obvious to one of ordinary skill in the art before the effective filing date because the claimed range [of 120-150.deg.] is close to the disclosed range [pictured in Fig. 6b]. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. No unexpected results or criticality has been alleged. See MPEM 214.05.I.
Regarding claim 3, Borrell as modified by Carrasco above teaches at least one of the first and/or second notches forms respective holes with respective second and/or first notches, respectively, and the first and second vertexes demarcating the contour of a hole are arranged in a manner symmetrical to the first and second vertexes demarcating the contour of the other hole [Carrasco Fig. 6b teaches the two halves of each contour being symmetrical, and the first notches forming holes with the second notches of the other side, and the first and second vertices on one side are symmetrical with respect to those of another, parallel hole]. 
Regarding claim 5, as best understood, Borrell discloses the second blocks comprise a regulating device which regulates a position according to the direction of an axis perpendicular to the regulating device and parallel to the longitudinal axis of the holes [the second blocks are fixed, and therefore have a “regulating device” (see 112(b) above) which regulates their position, such as the support for the blocks].
Regarding claim 6, as best understood, Borrell discloses the regulating device which regulates the one of the second blocks comprise a plurality of regulating devices which are each independent for each of the second blocks [because each second block is fixed, it can be considered to have a regulating device, such as the support on which it rests].
Claim(s) 4, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrell in view of Carrasco, as applied to claim 1 above, and further in view of Calà (EP 3398456 A1, hereinafter “Cala”).
Regarding claim 4, Borrell discloses the sides of each second block are symmetrical with respect to a longitudinal central plane thereof [See Figs. 3-4.] Borrell discloses the first block’s symmetry being rotational. However, Cala teaches, in a cracking-shelling mechanism for nuts [Fig. 1], having first blocks [120] and second blocks [110], the sides of each first and second block are  symmetrical with respect to a longitudinal central plane thereof [Fig. 1, with the longitudinal axis/plane extending in the horizontal direction in Fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Borrell by forming the blocks’ sides to be symmetrical with respect to the longitudinal plane as taught by Cala because such symmetry improves the ease of manufacture and installation of the blocks.
Regarding claim 7, Borrell discloses the reciprocating element comprises a plurality of reciprocating elements which are formed by a respective connecting rod [Fig. 3; connecting rods 21, which are driven by a motor assembly, Page 2, third from last paragraph]. Borrell fails to disclose the rods having an eccentric axis of rotation. However, Cala teaches a reciprocating element [200] having a rod(s) [220] with an eccentric axis of rotation [Par. 0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Borrell by configuring the plurality of reciprocating elements to each have a rod with an eccentric axis of rotation as taught by Cala because it amounts to a simple substitution of one type of reciprocating element known in the art for another with predictable results [the reciprocating elements will operate to move the first blocks as in both Cala and Borrell].
Regarding claim 9, the modified Borrell discloses the apparatus set forth above, including the reciprocating element comprises a plurality of reciprocating elements [Fig. 3] but fails to teach the reciprocating elements formed by electromagnetic mechanisms. However, Cala teaches reciprocating mechanism(s) which are formed by a respective electromagnetic actuator [an electric actuator 340, Par. 0046]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Borrell by configuring the plurality of reciprocating elements to each be formed by an electromagnetic actuator as taught by Cala because it amounts to a simple substitution of one type of reciprocating element known in the art for another with predictable results [the reciprocating elements will operate to move the first blocks as in both Cala and Borrell].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrell in view of Carrasco, as applied to claim 1, and further in view of Schmilovitch et al. (US 2008/0131569 A1, hereinafter “Schmilovitch”).
Regarding claim 8, the modified Borrell discloses the apparatus set forth above, including the reciprocating element comprises a plurality of reciprocating elements [Fig. 3] but fails to teach the reciprocating elements which formed by pneumatic pistons. However, Schmilovitch teaches actuator(s) which are formed by a respective pneumatic piston [Par. 0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Borrell by configuring the plurality of reciprocating elements to each be formed by a respective pneumatic piston as taught by Schmilovitch because it amounts to a simple substitution of one type of reciprocating element known in the art for another with predictable results [the reciprocating elements will operate as a linear actuator as taught by Schmilovitch Par. 0033].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761